PER CURIAM.
Virgil Lee Harris appeals his conviction of multiple criminal charges. The appellate claim is that the trial court failed to conduct an inquiry under Nelson v. State, 274 So.2d 256 (Fla. 4th DCA 1973), approved, Hardwick v. State, 521 So.2d 1071 (Fla.1988), after defendant-appellant Harris complained that his appointed counsel was not providing effective representation. Where, as here, a defendant complains during trial that his appointed counsel is ineffective, no Nelson inquiry is required. See Haugabook v. State, 689 So.2d 1245 (Fla. 4th DCA 1997), and cases cited therein. We need not address the State’s alternative arguments for affirmance on this issue.
Affirmed.